Citation Nr: 1113926	
Decision Date: 04/08/11    Archive Date: 04/15/11

DOCKET NO.  09-07 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Whether the reduction of a 20 percent disability rating to a noncompensable rating, from January 1, 2009, was proper for the Veteran's service-connected right knee disability, specifically instability under Diagnostic Code 5257.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel



INTRODUCTION

The Veteran had active service from August 1984 until August 2004.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an April 2007 rating decision, in regards to the sleep apnea claim, from the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Additionally, an October 2008 rating decision decreased the rating for the Veteran's right knee instability from 20 percent disabling to noncompensable, at the VARO in Atlanta, Georgia.  Both claims are currently before the VARO in Atlanta, Georgia.

In April 2008, the RO in Atlanta proposed a reduction to the rating assigned for the Veteran's right knee disability to a noncompensable level. He was informed of the proposed reduction by a letter dated April 3, 2008.  The proposed rating reduction was implemented by the above-mentioned October 2008 rating decision, effective January 1, 2009.  The Veteran has perfected an appeal of that decision.

An October 2008 rating decision also denied service connection for sarcoidosis and a claim to reopen a claim for service connection for a skin rash.  The Veteran has not filed a notice of disagreement (NOD) in regards to the skin rash denial; that claim is not currently before the Board.  However, in his March 2009 VA Form 9, in the section indicating why the Veteran believes that VA decided his case incorrectly, he wrote "The Time Period (1 year) to Claim sarcoidosis."  This appears to indicate that the Veteran expressed dissatisfaction or disagreement with the October 2008 denial of his sarcoidosis claim.  As such, the Board liberally construes this statement to meet the requirements of a Notice of Disagreement (NOD) under 38 U.S.C.A. § 7105; 38 C.F.R. § 20.201.

The issue of entitlement to service connection for sarcoidosis is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The evidence of record shows that the Veteran's sleep apnea is related to his active military service.  

2.  Service connection for a right knee disability, specifically instability under Diagnostic Code 5257, was granted by a rating decision dated in October 2004, with a 20 percent evaluation effective from September 1, 2004.  

3.  In April 2008, the RO notified the Veteran of a proposed reduction of the right knee disability from a 20 percent disability rating to a noncompensable rating.  

4.  An October 2008 rating decision reduced the Veteran's right knee disability rating to noncompensable, from January 1, 2009.  

5.  The record demonstrates that at the time the RO reduced the 20 percent evaluation assigned to the Veteran's right knee disability he did not have knee instability.  


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for sleep apnea have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).

2.  The reduction of a 20 percent disability rating for a right knee disability, specifically instability under Diagnostic Code 5257, to a noncompensable rating, effective from January 1, 2009, was proper. 38 U.S.C.A. § 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.105(e), 3.344, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5257 (2010).


[Continued on the next page]  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist
 
In this decision, the Board grants the claim for service connection for sleep apnea.  This is a complete grant of the benefit sought on appeal.  Thus, a discussion of VA's duties to notify and assist is unnecessary in regards to that claim.

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide, in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The U.S. Court of Appeals for the Federal Circuit previously held that any errors in notice required under the VCAA should be presumed to be prejudicial to the claimant unless VA shows that the error did not affect the essential fairness of the adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Under Sanders, VA bore the burden of proving that such an error did not cause harm.  Id.  

However, in the recent case Shinseki v. Sanders, 129 S.Ct. 1696 (2009), the U.S. Supreme Court held that the Federal Circuit's blanket presumption of prejudicial error in all cases imposed an unreasonable evidentiary burden upon VA.  Rather, in Shinseki v. Sanders, the Supreme Court suggested that determinations concerning prejudicial error and harmless error should be made on a case-by-case basis.  Id.  As such, in conformance with the precedents set forth above, on appellate review the Board must consider, on a case-by-case basis, whether any potential VCAA notice errors are prejudicial to the claimant. 

In regards to the reduction claim, when a reduction in an evaluation of a service-connected disability occurs, and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons. VA must also notify the Veteran that he has 60 days to present additional evidence showing that compensation should be continued at the present level. 38 C.F.R. § 3.105(e) (2010).  That notice was provided in an April 2008 letter submitted with the March 2008 rating decision.

Additionally, the RO provided the Veteran with notice as to the evidence necessary to substantiate the claim and VA's respective duties for obtaining evidence with the August 2009 Statement of the Case.  That document informed the Veteran that VA would seek to provide federal records and that it was his responsibility to support his claim with appropriate evidence, though VA would help him obtain records from any non-federal sources.  It also reiterated information regarding the reduction of his claim.  Any timing error in regards to this information was cured by the subsequent readjudication of the claim by a February 2010 Supplemental Statement of the Case.
 
With respect to the Dingess requirements, in February 2009, the RO provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  With that letter, the RO effectively satisfied the remaining notice requirements with respect to the issue on appeal.  Although the notice provided addressing the rating criteria and effective date provisions were not provided until February 2009, the claim was subsequently readjudicated in a February 2010 Supplemental Statement of the Case.  Thus any timing error was cured by the readjudication of the claim.

Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content. Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The RO has obtained VA outpatient treatment records and other identified medical records.  In addition, he was afforded a VA medical examination in February 2008, which provided specific medical opinions pertinent to the issue on appeal.  

The Veteran has argued that his February 2008 VA examination was inadequate, as his doctor rushed his evaluation and was only a general practitioner, in his November 2008 statement.  "Competent medical evidence" is evidence that is provided by a person qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. 38 C.F.R. § 3.159(a). The VA examiner had advanced medical training, experience, and had the opportunity to examine the Veteran and provide a competent diagnosis and medical opinion concerning the Veteran's condition. See Cox v. Nicholson, 20 Vet. App. 563 (2007) ("VA may satisfy its duty to assist by providing a medical examination conducted by one able to provide "competent medical evidence" under § 3.159(a) (1)."  Also finding that VA satisfied its duty to assist by providing a medical examination performed by a nurse practitioner). The VA examiner was qualified through education, training, and experience to offer competent medical evidence. Therefore, the Board finds that the examination and associated opinion is adequate for a proper adjudication of the appeal.  The examiner addressed the question necessary to evaluate the Veteran's knee for this claim's purposes.  As a result, an additional examination is not warranted.

The Board notes that in a March 2009 VA report of contact the Veteran reported that he was undergoing additional treatment at Winn Army medical center and may soon have surgery on the knee.  However, the medical records from the Winn medical center have been associated with the claims file, including one from the month of March 2009, which indicated that the Veteran had deferred considering knee surgery.  Additionally, later medical records similarly do not indicate that the Veteran had knee surgery and had rather continued on his prior treatment course.  Furthermore, the Veteran has not indicated to VA that he has had knee surgery and sufficient pertinent medical evidence is of record to determine whether the Veteran had instability of the knee at the time of the reduction to make a determination on the current claim.  As such, no further development is necessary to determine whether the Veteran had knee instability in the present case.  

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Sleep Apnea Service Connection Claim

The Veteran contends that he has had sleep apnea since service.  In an October 2006 statement, he reported that he had signs of sleep apnea in service, but that he did not know that it was a disorder until he was diagnosed with it after service.

The Veteran's service treatment records are silent as to any complaints of, or treatment for, a sleep disorder.  

The Veteran underwent a sleep study by the Coastal Medical Specialists, performed in September 2006, approximately 2 years following his discharge from service.  The sleep study found the Veteran to have severe obstructive sleep apnea/hypopnea syndrome (OSAS), without significant nocturnal desaturation.  

The record is unclear as to whether a medical provider provided a medical opinion in regards to the etiology of the Veteran's sleep apnea.  An undated, handwritten, and unsigned statement on the back of a September 2006 Coastal Medical Specialists record stated that it is at least as likely as not that the Veteran's sleep is related to his active service and started on active duty.  However, as the opinion does not indicate who or what medical qualifications the writer has to make such an opinion, such an opinion cannot be considered competent medical evidence in regards to the claim.

Several lay statements from the Veteran's service members are also of record, including from C.M.J., L.T., and D.C.B. that generally recounted past observations of the Veteran having constant snoring, gagging during sleep, and restless sleep during a deployment.  The Veteran has similarly reported having sleep problems since service.

The Veteran and the lay statement providers can testify as to the observable, though they are not competent, as laypersons to render a diagnosis or to render an opinion as to medical causation. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-1977; Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Given the competent and credible reports of the Veteran and supporting lay statements of acquaintances - which describe snoring, gagging and other sleep problems during and since service - in conjunction with the diagnosis of sleep apnea just two years following his discharge from service, the Board finds the evidence to be in equipoise as to whether the Veteran has had sleep apnea since is service.  As such, the benefit of the doubt rule applies. Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991). The Veteran's claim for service connection for sleep apnea is granted.  

Propriety of the Reduction Claim

The Veteran also contends that VA's reduction of his 20 percent disability rating to a noncompensable rating, from January 1, 2009, was improper for his service-connected right knee disability.  In this case, the Veteran's service-connected right knee disability was rated 20 percent effective from September 1, 2004, as granted by an October 2004 rating decision.  A March 2008 rating decision proposed the reduction of the Veteran's claim to a noncompensable level and an October 2008 rating decision implemented that reduction.  As was noted in the VCAA section of this decision above, the procedures for notification and implementation of such a reduction in this case, as outlined in 38 C.F.R. § 3.105(e), were applied.  

The Board must consider whether the reduction in disability rating from 20 percent to a noncompensable level for his right knee disability was appropriate.  On this matter, the United States Court of Appeals for Veterans Claims (Court) has held that several general regulations are applicable to all rating reduction cases, without regard for how long a particular rating has been in effect.  Specifically, the Court has stated that certain regulations "impose a clear requirement that VA rating reductions, as with all VA rating decisions, be based upon a review of the entire history of the Veteran's disability."  Brown v. Brown, 5 Vet. App. 413, 420 (referring to 38 C.F.R. §§ 4.1, 4.2, 4.13).

A rating reduction requires an inquiry as to "whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations."  Id. at 421.  Thus, in any rating-reduction case, not only must it be determined that an improvement in a disability had actually occurred, but also that the improvement reflects an improvement under the ordinary conditions of life and work.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Board notes that when a rating has continued for an extended period at the same level (five years or more), any rating reduction is valid only if, after a review of the entire record of examinations and the medical-industrial history, it is based upon an examination that is at least as complete as the examinations that formed the basis for the original rating.  38 C.F.R. § 3.344(a); see also Kitchens v. Brown, 7 Vet. App. 320, 324 (1995); Brown v. Brown, 5 Vet. App. 413 (1993).  On the other hand, if a disability has not stabilized or is likely to improve, a reexamination disclosing improvement will be sufficient to warrant a reduction in rating.  See 38 C.F.R. § 3.344(c).

At the time of the April 2004 VA examination, which was considered by the September 2004 rating decision that granted an instability rating under Diagnostic Code 5257, the examiner found McMurray's test of the right knee to be abnormal with moderate instability.  

The March 2008 rating decision was based on the findings of n February 2008 VA examination.  During the February 2008 VA examination, the Veteran reported that his knee did not give way.  The VA examiner found his knee to be stable.  

As the effective date of the Veteran's 20 percent disability rating was from September 1, 2004, he had a 20 percent rating for a period of less than 5 years, since the January 1, 2009 effective date of the reduction to a noncompensable level.  As such, the requirements 38 C.F.R. § 3.344(a) and (b) do not apply in the current claim.  

Additionally, the October 2004 rating decision had indicated that the Veteran's knee was likely to improve and would be subject to a future examination.  The knee disability has thus not found to have been stabilized and to be likely to improve.  Therefore, a reexamination disclosing improvement was sufficient to warrant a reduction in rating.  See 38 C.F.R. § 3.344(c).  The February 2008 VA examination finding right knee disability improvement was thus sufficient to warrant a reduction in rating.  

The Board further notes that later medical records similarly found the Veteran's knee to be stable, supporting the reduction of the Veteran's rating.  A November 2008 Winn Army Community Hospital medical record noted that the Veteran complained that his knee suddenly buckled.  However, the November 2008 examiner found no medial or lateral instability.  A January 12, 2009 Winn medical record, from K.A.J., noted that the Veteran denied instability and the examiner found no instability of the knees.  A March 3, 2009 Winn medical record similarly found the Veteran to deny instability with ambulation or weight bearing, though the examiner did find the Veteran to have right knee osteoarthritis.  

The Board notes that additional medical evidence relating to the knee is also of record, but did not address the question of the Veteran's right knee instability.  For example, an August 2009 MRI of the right knee led to the medical provider finding the Veteran to have osteoarthritis of the knee and received a corticosteroid injection.  

The Board finds the evidence of record to indicate sustained improvement in knee stability, as demonstrated by both the February 2008 VA examination and the other medical records, specifically including those from the Winn Army Community Hospital that found no right knee instability.  

The Board further notes that the Veteran's statements to those medical providers claimed no knee instability.  Indeed, the Veteran's statements to VA do not indicate that he continues to have knee instability.  Rather, he claims that he continues to have knee pain.  The Board does not dispute that the Veteran continues to have knee pain; rather the question for consideration is whether the Veteran continues to have instability of the knee.  In the present case, the Veteran has not claimed to have knee instability.  The medical evidence of record indicates that he has repeatedly denied having knee instability, other than one report of his knee buckling.  However, the later medical records consistently found him to deny knee instability and the medical records consistently found him to not have knee instability.

After considering the pertinent medical history as detailed above, the Board finds that the evidence supports reducing the Veteran's rating for his right knee disability, under Diagnostic Code 5257 for knee instability.  Indeed, in order to warrant a 20 percent disability rating, the evidence should indicate moderate recurrent subluxation or lateral instability, and the medical evidence of record found no instability to warrant a compensable rating.  

With regard to the Veteran's assertions that his service-connected disability has not improved, the Board recognizes that he is competent to report the symptomatology he experienced as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, in this case, the Board attaches greater probative weight to the clinical findings of skilled, unbiased professionals than to the Veteran's statements.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding that interest in the outcome of a proceeding may affect the credibility of testimony).  Indeed, despite the Veteran's claims that his disability has not improved, he himself has denied knee instability to warrant a compensable rating under Diagnostic Code 5257.  Furthermore, the medical evidence of record indicates that he does not meet the criteria for a 20 percent disability rating and that his disability has improved.

The Board does not imply that the Veteran does not have credible reports of pain in regards to his right knee disability.  However, the Board further notes that the Veteran is still service-connected for his right knee and that he is still separately rated under Diagnostic Code 5010 for his right knee osteoarthritis, which also considers his complaints of pain.  The sole question before the Board is whether the Veteran's knee is indicated by instability such that the RO's reduction of his instability disability rating under Diagnostic Code 5257 would not be warranted.  The medical evidence of record clearly indicates that the Veteran's knee is no longer instable.

In conclusion, the RO's reduction of the Veteran's right knee disability from a 20 percent disability rating to a noncompensable disability rating is found to be warranted by the evidence of record.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply. Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991). The Veteran's claim for restoration of a 20 percent disability rating for his right knee disability, specifically instability under Diagnostic Code 5257, is denied. 



[Continued on the next page]  
ORDER

Entitlement to service connection for sleep apnea is granted

The reduction of a 20 percent disability rating, for the Veteran's service-connected right knee disability, specifically instability under Diagnostic Code 5257, to a noncompensable rating effective January 1, 2009, was proper.


REMAND

As indicated in the Introduction section of this decision, an October 2008 rating decision denied service connection for sarcoidosis.  In his March 2009 VA Form 9, in the section indicating why the Veteran believes that VA decided his case incorrectly, he wrote "The Time Period (1 year) to Claim sarcoidosis."  The record thus indicates that the Veteran expressed disagreement with the October 2008 denial of his sarcoidosis claim, and his March 2009 statement is construed as a timely NOD with that rating decision.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.201.

To date, the Veteran has not been issued a SOC for the issue of his sarcoidosis claim, and under the circumstances the Board has no discretion and must remand this matter for issuance of a SOC. See Manlicon v. West, 12 Vet. App. 238 (1999); Fenderson v. West, 12 Vet. App. 119, 131-132 (1999).

Accordingly, the case is REMANDED for the following action:

A Statement of the Case should be issued to the Veteran concerning the claim for service connection for sarcoidosis.  The Veteran should be advised of the necessity of filing a timely substantive appeal if he wants the Board to consider this issue.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


